                            Case 20-10256-KBO              Doc 266        Filed 03/18/20       Page 1 of 2




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

                                                                      )
         In re:                                                       )     Chapter 11
                                                                      )
         EARTH FARE, INC., et al.,1                                   )     Case No. 20-10256 (KBO)
                                                                      )
                                      Debtors.                        )     Jointly Administered
                                                                      )
                                                                      )      Ref. Docket No. 229

             ORDER EXTENDING THE DEADLINE TO FILE SCHEDULES OF ASSETS AND
                    LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

                    Upon consideration of the Debtors’ Motion for Entry of an Order Extending the Deadline

         to File Schedules of Assets and Liabilities and Statements of Financial Affairs (the “Motion”),2

         filed by the above-captioned debtors and debtors in possession (collectively, the “Debtors”); and

         this Court having found that it has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

         1334(b), and the Amended Standing Order; and this Court having found that venue of these cases

         and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court

         having found that this matter is a core proceeding pursuant to 28 U.S.C. § 157(b); and this Court

         having found that notice of the Motion has been given as set forth in the Motion and that such

         notice is adequate and no other or further notice need be given; and this Court having determined

         that it may enter a final order consistent with Article III of the Constitution; and upon the record

         of the Chapter 11 Cases; and this Court having found and determined that the relief sought in the

         Motion is in the best interests of the Debtors, their estates, their creditors, and all other parties in




         1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Earth Fare, Inc. (3936) and EF Investment Holdings, Inc. (8084). The mailing address for each of the
         Debtors is 220 Continuum Drive, Fletcher, North Carolina 28732.
         2
             Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.

26087399.1
                        Case 20-10256-KBO         Doc 266     Filed 03/18/20     Page 2 of 2




         interest; and that the legal and factual bases set forth in the Motion establish just cause for the

         relief granted herein; and after due deliberation and sufficient cause appearing therefor,

                 IT IS HEREBY ORDERED THAT:

                 1.      The Motion is GRANTED as set forth herein.

                 2.      The time within which the Debtors must file their Schedules and Statements is

         extended by twenty-one (21) days through and including March 24, 2020.

                 3.      Entry of this Order is without prejudice to the Debtors’ right to seek further

         extensions of the time within which to file the Schedules and Statements.

                 4.      This Court shall retain jurisdiction with respect to all matters arising from or

         related to the implementation of this Order.




             Dated: March 18th, 2020                           KAREN B. OWENS
             Wilmington, Delaware                              UNITED STATES BANKRUPTCY JUDGE

26087399.1                                                2
